Citation Nr: 0913996	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-36 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1969 to August 1971.  Service in Vietnam is 
indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
bilateral hearing loss and his military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
tinnitus and his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.                38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  
Because the two issues on appeal involve the application of 
identical law to virtually identical facts, for the sake of 
economy the Board will address them together.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated November 30, 2005, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
November 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claim.  With 
respect to private treatment records, the November 2005 
letter informed the Veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Included with the 
letter was a copy of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letter asked that the 
Veteran complete such so that the RO could obtain private 
records on his behalf.  

The November 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the November 2005 letter, page 2.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  In any event, 
because the Veteran's claims are being denied, elements (4) 
and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in March 2006.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claims were readjudicated in the November 2006 supplemental 
statement of the case (SSOC).  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim].  The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the Veteran in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records have 
been associated with the claims folder.  Further, the Veteran 
was afforded a VA audiological examination in February 2006.  
The Veteran has identified no additional evidence. 

In the March 30, 2009 Informal Hearing Presentation, the 
Veteran's representative argued that the February 2006 VA 
examiner's report was inadequate because the VA examiner used 
"flawed" rationale in formulating his medical opinion that 
the Veteran's current hearing loss and tinnitus were not as 
likely related to military service.  See the March 30, 2009 
Informal Hearing Presentation, page 2.  For reasons stated 
immediately below, the Board rejects the Veteran's 
contention.  

The February 2006 VA examiner conducted a thorough test of 
the Veteran's hearing, diagnosing the Veteran with bilateral 
hearing loss and acknowledging the Veteran's complaints of 
tinnitus.   

With respect to reasoning, the VA examiner indicated review 
of the Veteran's claims file and specifically noted that the 
Veteran's audiometric thresholds were normal by VA standards 
upon discharge from military service.  The examiner 
acknowledged a change in the Veteran's audiometric thresholds 
from entrance into service to separation from service, but 
did not consider the change significant based on his 
experience and knowledge of the testing methods used at the 
time.  
The examiner noted the Veteran's in-service exposure to 
artillery fire.  
The examiner also noted no post-service noise exposure.


Contrary to the Veteran's representative's assertions, the VA 
examiner based his opinion not only on the Veteran's negative 
in-service audiometric test results, but the lack of any 
medical treatment records in the Veteran's file from the 
Veteran's separation date in 1971 to the time of the 
examination in 2006.  See the February 2006 VA examiner's 
report, page 3.  The Board finds nothing inadequate 
concerning the examination or the resulting opinion, and it 
will not remand this case for another opinion.  See Counts v. 
Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].  

If the Veteran believed that the VA audiological examination 
was not representative of his true condition, or disagreed 
with the rationale of the VA examiner, he was free to submit 
competent medical evidence to the contrary.  He did not do 
so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits].  

The Board additionally observes that all due process concerns 
have been satisfied.  
See 38 C.F.R. § 3.103 (2008).  As noted above, the Veteran 
has retained the services of a representative.  He has been 
accorded the opportunity to present evidence and argument in 
support of his claims, and he declined the option of a 
personal hearing in his November 2006 substantive appeal (VA 
Form 9).  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In essence, the Veteran claims that his current hearing loss 
and tinnitus were caused by noise exposure during active duty 
military service.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra. 

With respect to Hickson element (1), current disability, the 
February 2006 VA examiner diagnosed the Veteran with 
"bilateral mild/moderate mid to high frequency s/n hearing 
loss."  See the February 2006 VA examiner's report, page 2.  

Although the VA examiner did not specifically diagnose 
tinnitus, he references the Veteran's claim of tinnitus 
regularly throughout the report.  Tinnitus is, by definition 
"a noise in the ears, such as ringing, buzzing, roaring, or 
clicking.  It is usually subjective in type."  See Dorland's 
Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As 
noted above, tinnitus is "subjective," as its existence is 
generally determined by whether or not the veteran claims to 
experience it.  For VA purposes, tinnitus has been 
specifically found to be a disorder with symptoms that can be 
identified through lay observation alone [see Charles v. 
Principi, 16 Vet. App. 370 (2002)].  No evidence of record 
contradicts the Veteran's subjective descriptions of ringing 
in his ears.  

Accordingly, the Board finds that Hickson element (1) is 
arguably satisfied as to both issues on appeal.

With respect to Hickson element (2), in-service disease or 
injury, there is no medical evidence of hearing loss or 
tinnitus in service or of hearing loss within the one year 
presumptive period after service.  See 38 C.F.R. § 3.309(a).  

With respect to in-service injury, the Veteran asserts that 
he suffered acoustic trauma from exposure to noise from 
artillery fire.  The Veteran's DD Form 214 confirms that he 
served in the Field Artillery, which indicates that he was 
likely to have had extensive exposure to noise in service.  
For the purposes of this decision, the Board will assume that 
the Veteran experienced hazardous noise exposure during 
service.  This is sufficient to satisfy Hickson element (2), 
in-service incurrence of injury as to both issues on appeal.  

With respect to Hickson element (3), medical nexus, the 
February 2006 VA examiner stated after a thorough test of the 
Veteran's hearing that "the hearing loss evident today is 
not as likely as not to be related to [his] military duty."                 
See the February 2006 VA examiner's report, page 3.  The 
February 2006 VA examiner similarly stated, "it is my 
opinion that it is not as likely as not that the tinnitus the 
[Veteran] claims to experience is related to his military 
duty." 
As was discussed above in connection with VA's duty to 
assist, the VA examiner based his opinion not only on the 
lack of hearing problems in service, but also on the clinical 
findings and the decades long gap without any documented 
treatment for a hearing disability.  

The Veteran has submitted no competent medical nexus evidence 
to the contrary.  The Veteran has been accorded ample 
opportunity to furnish medical and other evidence in support 
of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  

To the extent that the Veteran himself, or his 
representative, contends that a medical relationship exists 
between his current hearing loss and  tinnitus and service, 
their opinions are entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.        See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995). 

The Veteran is presenting an argument based on continuity of 
symptomatology; that is, the Veteran claims he had hearing 
loss and tinnitus in service and continuously thereafter.  
See the February 2006 VA examiner's report, page 1.  The 
Board is of course aware of the provisions relating to 
continuity of symptomatology, discussed above.  See 38 C.F.R. 
§ 3.303(b) (2008).  However, there is no competent medical 
evidence supporting this argument.  

As was noted above, the Veteran's hearing loss and tinnitus 
were not identified in service and were initially diagnosed 
35 years after service.  In the interim, there were no 
complaints of, or treatment for, hearing loss or tinnitus.  
The lack of any evidence of ear problems for decades after 
service, and the filing of the claim for service connection 
34 years after service, is itself evidence which tends to 
show that the Veteran did not experience hearing loss or 
tinnitus continuously after service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence]; see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) [affirming Board where it found 
that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation 
of the claimed condition].  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  

Accordingly, service connection may not be established via 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

Therefore, Hickson element (3), medical nexus, has not been 
satisfied as to both issues, and the claims fail on this 
basis.

In conclusions for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
hearing loss and tinnitus.  The benefits sought on appeal are 
accordingly denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


